DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 
Response to Amendment
   This Office Action is in response to an amendment filed on 4/7/2022. As directed by the amendment, claims 1-21, 23-24, 26, 28, 31-39, 41-42, 45, 47-84, and 99 were canceled, claims 22, 40 and 96 were amended, and claims 104-105 were added. Thus, claims 22, 25, 27, 29-30, 40, 43-44, 46, 85-98, and 100-105 are pending for this application.

Drawings
  The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
Applicant was advised, during a telephone interview conducted 6/17/2022 that the amended claim language, including the material encompassed by Examiner Amendment, for claims 22 and 40 requires amendment to the drawings to match the amended claim language. Examiner suggested amending Fig. 29C to include reference numbers and connecting lines for the claimed terms "first surface", "second surface" and "recess”.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Curtiss Dosier on 6/17/2022.
 The application has been amended as follows:  
In the specification: 
In paragraph [0170], “The heater plate assembly 2900 can comprise the heater plate 2903, a heating element 2930, one or more layers of insulation comprising, for example, a back plate set 2920 and a heater plate set 2925, a back plate 2905, and at least two wires 2911. A back plate” has been changed to --The heater plate assembly 2900 can comprise the heater plate 2903, a heating element 2930, one or more layers of insulation comprising, for example, a back plate set 2920 and a heater plate set 2925, a back plate 2905, and at least two wires 2911. The heater plate comprises a first surface 2903a at a periphery of the heater plate, a second surface 2903b at least partially surrounded by the first surface, and a recess 2903c defined within the second surface that is recessed relative to the first surface and the second surface, the recess configured to receive the heating element therein. A back plate--.

In the claims:
 	In claim 22 line 19-22, “wherein the heater plate comprises a first surface at a periphery of the heater plate and a second surface at least partially surrounded by the first surface, wherein the second surface defines a recess relative to the first surface, the recess configured to receive the heating element therein” has been changed to       --wherein the heater plate comprises a first surface at a periphery of the heater plate, a second surface at least partially surrounded by the first surface, and a recess defined within the second surface that is recessed relative to the first surface and the second surface, the recess configured to receive the heating element therein--.
 	In claim 40 lines 15-18, “wherein the heater plate comprises a first surface at a periphery of the heater plate and a second surface at least partially surrounded by the first surface, wherein the second surface defines a recess relative to the first surface, the recess configured to receive the heating element therein” has been changed to       --wherein the heater plate comprises a first surface at a periphery of the heater plate, a second surface at least partially surrounded by the first surface, and a recess defined within the second surface that is recessed relative to the first surface and the second surface, the recess configured to receive the heating element therein--.

REASONS FOR ALLOWANCE
 The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the humidification system of claim 22 and the heating assembly of 40 such that, as recited in claim 22, the humidification system includes a heater plate that comprises a first surface at a periphery of the heater plate, a second surface at least partially surrounded by the first surface, and a recess defined within the second surface that is recessed relative to the first surface and the second surface, the recess configured to receive the heating element therein; and, as recited in claim 40, the heating assembly comprises a heater plate that comprises a first surface at a periphery of the heater plate, a second surface at least partially surrounded by the first surface, and a recess defined within the second surface that is recessed relative to the first surface and the second surface, the recess configured to receive the heating element therein
The closest prior art of record are: Andel (US 8,049,143), Desloge (US 5,359,179), Heine (US 2012/0146251), and Cappell (US 3,808,573).
While the above-mentioned references are related to the claimed invention, they do not disclose, either alone or in combination, the limitations of the humidification system of claim 22 and the heating assembly of 40. Specifically, the prior art of record does not disclose a humidification system that includes, as recited in claim 22, a heater plate that comprises a first surface at a periphery of the heater plate, a second surface at least partially surrounded by the first surface, and a recess defined within the second surface that is recessed relative to the first surface and the second surface, the recess configured to receive the heating element therein; and does not disclose a heating assembly that includes as recited in claim 40, a heater plate that comprises a first surface at a periphery of the heater plate, a second surface at least partially surrounded by the first surface, and a recess defined within the second surface that is recessed relative to the first surface and the second surface, the recess configured to receive the heating element therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785   
                                                                                                                                                                                                     /JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785